DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 1-14 and 16, claim limitations “acquisition unit,” “calculation unit,” “learning unit,” and “preprocessing unit" have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “unit" coupled with functional language “acquire,” “calculate,” “generate,” and “specify” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1-14 and 16 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 16 recites “An information processing program”, which is interpreted as processor control code that is not embodied in a non-transitory computer readable medium or other machine capable of carrying out the instructions of the control code. Since processor control code (i.e. a computer program) is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and a claim for a computer program, without the non-transitory computer-readable medium needed to realize the computer program’s functionality, is nonstatutory functional descriptive material. See MPEP § 2106.01


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claim(s) 1 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Slaney et al. (US Pub. 20060067548).
Regarding claim 1, Slaney discloses an information processing device comprising: 
an acquisition unit configured to acquire a first image including a content image of an ear of a user (see paragraph 21); and 
a calculation unit configured to calculate, based on the first image acquired by the acquisition unit, a head-related transfer function corresponding to the user by using a learned model having learned to output a head-related transfer function corresponding to an ear when an image including a content image of the ear is input (see paragraph 24). 
Regarding claim 15, Slaney discloses an information processing method by which a computer performs: 
acquiring a first image including a content image of an ear of a user (see paragraph 21); and 
calculating, based on the acquired first image, a head-related transfer function corresponding to the user by using a learned model having learned to output a head-related transfer function corresponding to an ear when an image including a content image of the ear is input (see paragraph 24). 
Regarding claim 16, Slaney discloses an information processing program configured to cause a computer to function as: 
an acquisition unit configured to acquire a first image including a content image of an ear of a user (see paragraph 21); and 
a calculation unit configured to calculate, based on the first image acquired by the acquisition unit, a head-related transfer function corresponding to the user by using a learned model having learned to output a head-related transfer function corresponding to an ear when an image including a content image of the ear is input (see paragraph 24). 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over Slaney et al. in view of Kaneko (NPL: The Acoustical Society of Japan, Meeting Report (Spring, 2017), "Estimating ear solid shape from ear photographs by statistical ear shape modeling and deep learning and HRTF personalization"), pp. 449-452 (English Translation, pp. 1-5)).
Regarding claim 2, Slaney discloses the information processing device according to claim 1, as discussed above.
Slaney fails to explicitly disclose wherein the acquisition unit acquires an ear parameter that is a variable representing a characteristic of the ear included in the first image, and the calculation unit calculates the head-related transfer function corresponding to the user by inputting the ear parameter to the learned model. 
However, Kaneko discloses wherein the acquisition unit acquires an ear parameter that is a variable representing a characteristic of the ear included in the first image, and the calculation unit calculates the head-related transfer function corresponding to the user by inputting the ear parameter to the learned model (see “3.2; Construction of Statistical Ear Shape Model”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the acquisition unit acquires an ear parameter that is a variable representing a characteristic of the ear included in the first image, and the calculation unit calculates the head-related transfer function corresponding to the user by inputting the ear parameter to the learned model with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 3, Slaney in view of Kaneko discloses the information processing device according to claim 2, as discussed above.
Slaney fails to explicitly disclose wherein the acquisition unit acquires the ear parameter of the ear included in the first image by using an ear parameter estimation model having learned to output an ear parameter corresponding to an ear when an image including a content image of the ear is input. 
However, Kaneko discloses wherein the acquisition unit acquires the ear parameter of the ear included in the first image by using an ear parameter estimation model having learned to output an ear parameter corresponding to an ear when an image including a content image of the ear is input (see “3.3; Construction of Ear Shape Estimator”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the acquisition unit acquires the ear parameter of the ear included in the first image by using an ear parameter estimation model having learned to output an ear parameter corresponding to an ear when an image including a content image of the ear is input with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 4, Slaney in view of Kaneko discloses the information processing device according to claim 3, as discussed above.
Slaney fails to explicitly disclose further comprising a first learning unit configured to generate the ear parameter estimation model by learning a relation between an image including a content image of an ear and an ear parameter of the ear. 
However, Kaneko discloses further comprising a first learning unit configured to generate the ear parameter estimation model by learning a relation between an image including a content image of an ear and an ear parameter of the ear (see “3.3; Construction of Ear Shape Estimator”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s further comprising a first learning unit configured to generate the ear parameter estimation model by learning a relation between an image including a content image of an ear and an ear parameter of the ear with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 5, Slaney in view of Kaneko discloses the information processing device according to claim 4, as discussed above.
Slaney fails to explicitly disclose wherein the first learning unit generates the ear parameter estimation model by learning a relation between the ear parameter and an ear image obtained by rendering three-dimensional data of the ear generated based on the ear parameter. 
However, Kaneko discloses wherein the first learning unit generates the ear parameter estimation model by learning a relation between the ear parameter and an ear image obtained by rendering three-dimensional data of the ear generated based on the ear parameter (see “3.3; Construction of Ear Shape Estimator”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the first learning unit generates the ear parameter estimation model by learning a relation between the ear parameter and an ear image obtained by rendering three-dimensional data of the ear generated based on the ear parameter with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 6, Slaney in view of Kaneko discloses the information processing device according to claim 5, as discussed above.
Slaney fails to explicitly disclose wherein the first learning unit generates the ear parameter estimation model by learning a relation between a plurality of ear images obtained by changing texture of three-dimensional data of the ear or a head, a camera angle in rendering, or luminance in rendering and an ear parameter common to the ear images. 
However, Kaneko discloses wherein the first learning unit generates the ear parameter estimation model by learning a relation between a plurality of ear images obtained by changing texture of three-dimensional data of the ear or a head, a camera angle in rendering, or luminance in rendering and an ear parameter common to the ear images (see “3.3; Construction of Ear Shape Estimator”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the first learning unit generates the ear parameter estimation model by learning a relation between a plurality of ear images obtained by changing texture of three-dimensional data of the ear or a head, a camera angle in rendering, or luminance in rendering and an ear parameter common to the ear images with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 7, Slaney in view of Kaneko discloses the information processing device according to claim 4, as discussed above, further comprising a second learning unit configured to generate the learned model by learning a relation between an image including a content image of an ear and a head-related transfer function corresponding to the ear (see Slaney, paragraph 9).
Regarding claim 8, Slaney in view of Kaneko discloses the information processing device according to claim 7, as discussed above.
Slaney fails to explicitly disclose wherein the second learning unit performs acoustic simulation for three-dimensional data obtained by synthesizing three-dimensional data of the ear generated based on the ear parameter and three-dimensional data of a head, and generates the learned model by learning a relation between a head-related transfer function obtained through the acoustic simulation and the ear parameter. 
However, Kaneko discloses wherein the second learning unit performs acoustic simulation for three-dimensional data obtained by synthesizing three-dimensional data of the ear generated based on the ear parameter and three-dimensional data of a head, and generates the learned model by learning a relation between a head-related transfer function obtained through the acoustic simulation and the ear parameter (see “3.4; Mesh Process and HRTF Calculation by means of Nmerical Acoustic Analysis”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the second learning unit performs acoustic simulation for three-dimensional data obtained by synthesizing three-dimensional data of the ear generated based on the ear parameter and three-dimensional data of a head, and generates the learned model by learning a relation between a head-related transfer function obtained through the acoustic simulation and the ear parameter with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 9, Slaney in view of Kaneko discloses the information processing device according to claim 8, as discussed above.
Slaney fails to explicitly disclose wherein the second learning unit compresses an information amount of the head-related transfer function obtained through the acoustic simulation, and generates the learned model by learning a relation between the compressed head-related transfer function and the ear parameter. 
However, Kaneko discloses wherein the second learning unit compresses an information amount of the head-related transfer function obtained through the acoustic simulation, and generates the learned model by learning a relation between the compressed head-related transfer function and the ear parameter (see “3.4; Mesh Process and HRTF Calculation by means of Nmerical Acoustic Analysis”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the second learning unit compresses an information amount of the head-related transfer function obtained through the acoustic simulation, and generates the learned model by learning a relation between the compressed head-related transfer function and the ear parameter with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 10, Slaney in view of Kaneko discloses the information processing device according to claim 8, as discussed above.
Slaney fails to explicitly disclose wherein the second learning unit sets a hearing point of three-dimensional data of the ear generated based on the ear parameter, and performs the acoustic simulation by using the set hearing point. 
However, Kaneko discloses wherein the second learning unit sets a hearing point of three-dimensional data of the ear generated based on the ear parameter, and performs the acoustic simulation by using the set hearing point (see “3.4; Mesh Process and HRTF Calculation by means of Nmerical Acoustic Analysis”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the second learning unit sets a hearing point of three-dimensional data of the ear generated based on the ear parameter, and performs the acoustic simulation by using the set hearing point with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 11, Slaney discloses the information processing device according to claim 1, as discussed above.
Slaney fails to explicitly disclose further comprising a preprocessing unit configured to specify a content image of an ear of the user in a second image including a content image of the entire head of the user, and detect a specified range as the first image, wherein the acquisition unit acquires the first image detected by the preprocessing unit. 
However, Kaneko discloses further comprising a preprocessing unit configured to specify a content image of an ear of the user in a second image including a content image of the entire head of the user, and detect a specified range as the first image, wherein the acquisition unit acquires the first image detected by the preprocessing unit (see “3.1; Photographing and Preprocessing”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s further comprising a preprocessing unit configured to specify a content image of an ear of the user in a second image including a content image of the entire head of the user, and detect a specified range as the first image, wherein the acquisition unit acquires the first image detected by the preprocessing unit with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 12, Slaney in view of Kaneko discloses the information processing device according to claim 11, as discussed above.
Slaney fails to explicitly disclose wherein the preprocessing unit specifies the range based on a relation between a feature point of the head of the user included in the second image and a posture of the user. 
However, Kaneko discloses wherein the preprocessing unit specifies the range based on a relation between a feature point of the head of the user included in the second image and a posture of the user (see “3.1; Photographing and Preprocessing”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the preprocessing unit specifies the range based on a relation between a feature point of the head of the user included in the second image and a posture of the user with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 13, Slaney in view of Kaneko discloses the information processing device according to claim 12, as discussed above.
Slaney fails to explicitly disclose wherein when the range cannot be specified based on the relation between the feature point of the head of the user included in the second image and the posture of the user, the preprocessing unit newly requests acquisition of an image different from the second image and including a content image of the entire head of the user. 
However, Kaneko discloses wherein when the range cannot be specified based on the relation between the feature point of the head of the user included in the second image and the posture of the user, the preprocessing unit newly requests acquisition of an image different from the second image and including a content image of the entire head of the user (see “3.1; Photographing and Preprocessing”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein when the range cannot be specified based on the relation between the feature point of the head of the user included in the second image and the posture of the user, the preprocessing unit newly requests acquisition of an image different from the second image and including a content image of the entire head of the user with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
Regarding claim 14, Slaney in view of Kaneko discloses the information processing device according to claim 11, as discussed above.
Slaney fails to explicitly disclose wherein the preprocessing unit specifies a content image of an ear of the user by correcting rotation of the second image based on correction information included in the second image, and detects a specified range as the first image. 
However, Kaneko discloses wherein the preprocessing unit specifies a content image of an ear of the user by correcting rotation of the second image based on correction information included in the second image, and detects a specified range as the first image (see “3.1; Photographing and Preprocessing”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kaneko’s wherein the preprocessing unit specifies a content image of an ear of the user by correcting rotation of the second image based on correction information included in the second image, and detects a specified range as the first image with the information processing device of Slaney in order to obtain a practical method for the HRTF individualization.
 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654